*438OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLF.
En el caso de El Pueblo v. Torres Gómez, 33 D.P.R. 185, se resolvió claramente que las notas taquigráficas tomadas durante nna sesión del gran jurado se convertían en un docu-mento público al ser transmitidas a la corte. En otras pa-labras, seg’ún se expuso en la opinión, después que terminan las sesiones del gran jurado, los motivos que ba habido para que se mantengan en secreto ban cesado, la Legislatura ha-reconocido que no es necesario guardar secreto por más tiempo y ba hecho que la transcripción taquigráfica se con-vierta en un documento público.
En la opinión de la corte en el presente caso se hace una cita de 16 Corpus Juris, al efecto de que las notas tomadas ante el gran jurado pueden hacerse públicas a discreción de la corte, pero la cita de casos del texto, en mi opinión, de-muestra definitivamente que esta regla existe solamente en ausencia de un estatuto a es© respecto. La regla del derecho común o de estados que no tienen un estatuto similar al nuestro, no podría prevalecer sobre la voluntad de la Legis-latura de Puerto Rico, según ha sido expresada en la Ley del Gran Jurado. Decir que la corte tiene discreción equivale a recurrir a una situación que existía en el derecho común o en aquellos estados que han seguido el derecho común, y a poner en la ley un elemento que la Legislatura no puso. Cuando la transcripción taquigráfica llega a ser un documento público, según hemos interpretado la ley, a la corte no le. queda más discreción que cuando se tratara de una demanda o una contestación. Ni' el juez ni el secretario pueden cam-biar la naturaleza de un documento público ni someterlo a la discreción de cualquiera de ellos. Esta corte necesariamente tuvo que tener serias dudas, y al leer la opinión de la mayoría, especialmente en vista de que en esta, parte del razonamiento' no todos los jueces concurrieron, yo no diría que el caso de El Pueblo v. Torres Gómez ha sido revocado.
El extremo sobre el cual los otros tres jueces estuvieron *439contestes fué que el acusado no sufrió perjuicio alguno. Cuando un acusado se ve privado de la oportunidad de repre-guntar para demostrar inconsistencias en las manifestaciones de los testigos que declaran contra él, entonces surge el per-juicio. A mayor abundamiento, en el caso de Torres Gomes el acusado ya tenía en su poder la transcripción taquigráfica de los procedimientos ante el Gran Jurado, pero no se reveló si existía o no una inconsistencia. La falta de oportunidad de repreguntar fué la razón fundamental para revocar dicho caso. El acusado no tuvo esa oportunidad en el presente caso.
La opinión de la mayoría dice que en los autos no apareen nada que demuestre perjuicio. Naturalmente. Un acusado nunca podría demostrar que ha sufrido perjuicio si no se le da la oportunidad de examinar las notas tomadas ante el Gran Jurado; si le son negadas por orden de la corte. El tiempo de que dispongo para escribir opiniones disidentes es limitado, y no examinaré las autoridades (probablemente hay algunas de este tribunal), pero me parece, si mal no recuerdo, que la regla es que en una causa criminal se presume que hay perjuicio cuando se comete error, y la falta de perjuicio debe -aparecer de los autos o de algunas circunstancias especiales del caso.
Por las razones que anteceden, disiento de la opinión de la- corte.